Citation Nr: 0824341	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  99-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased initial rating for a right 
shoulder disability, to include bursitis and tendonitis, 
rated 10 percent disabling from August 5, 1998, rated 20 
percent disabling from October 19, 1999, and 30 percent 
disabling from December 7, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
August 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted service connection for a shoulder 
disability and assigned a noncompensable rating.  The Board 
remanded the claim for further development in December 2000, 
September 2004, and June 2006.

The veteran's rating was staged and increased in subsequent 
rating decisions.  Following the last rating decision in 
November 2007, the veteran's right shoulder disability was 
rated 10 percent disabling from August 5, 1998, 20 percent 
disabling from October 19, 1999, and 30 percent disabling 
from December 7, 2006.


FINDINGS OF FACT

1.  For the period from August 5, 1998, to October 18, 1999, 
the veteran's shoulder disability was not manifested by 
limitation of motion of the arm to shoulder level.

2.  For the period from October 19, 1999, to December 6, 
2006, the veteran's shoulder disability was not manifested by 
limitation of motion of the arm to midway between side and 
shoulder level.

3.  For the period from December 7, 2006, the veteran's 
shoulder disability was not manifested by limitation of 
motion of the arm to 25 degrees from the veteran's side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disability, to include bursitis and 
tendonitis, from August 5, 1998, to October 18, 1999, have 
not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5003, 5010, 5201 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder disability, to include bursitis and 
tendonitis, from October 19, 1999, to December 6, 2006, have 
not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5003, 5010, 5201 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for a right shoulder disability, to include bursitis and 
tendonitis, from December 7, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003, 
5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to higher initial ratings 
for his shoulder disability.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in June 2006 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The veteran's claim for increased initial evaluations arose 
from his disagreement with the initial evaluations following 
the grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under 
VCAA as to this claim.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded multiple VA medical examinations, the most 
recent of which was in December 2006.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that the evidence of record reflects that the 
veteran is right-handed; thus his right shoulder disability 
is rated as a major joint.  The veteran's right shoulder 
disability was initially rated by analogy under Diagnostic 
Code (DC) 5203, which rated impairment of the clavicle or 
scapula.  A 10 percent rating is assigned for malunion or 
nonunion without loose movement.  A 20 percent rating is 
assigned for nonunion without loose movement or dislocation.

The veteran's right shoulder disability is currently rated 
under DC 5024-5201, which rates tenosynovitis based on 
limitation of motion of the affected parts.  Limitation of 
motion of the arm is rated under DC 5201.  Under DC 5201, 
limitation of motion of the arm at shoulder level warrants a 
20 percent evaluation.  Limitation of motion of the major arm 
midway between the side and the shoulder warrants a 30 
percent evaluation.  A 40 percent evaluation requires 
limitation of the major arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201 (2007).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.

The veteran attended a VA examination in June 1998.  He 
complained of pain in his right shoulder which occurred on 
movement, such as elevation of the arm or resisted abduction 
starting from adduction.  Radiographic evaluation was 
negative for any abnormalities.  The shoulder was tender at 
the deltoid bursa.  There was no pain with resisted lateral 
elevation.  Range of motion was full but with pain on 
shoulder abduction at 130 degrees and posterior extension at 
55 degrees.  He was diagnosed with chronic right shoulder 
pain which may have been related to chronic bursitis and/or 
bicep tendinitis.

A March 1999 radiologic examination of the shoulder was 
negative for any abnormalities.

At an RO hearing in September 1999, the veteran explained 
that his shoulder affects his employability.  He was working 
as an electrician, a job which required lifting, carrying, 
and bending.  These tasks caused his shoulder to give out, 
meaning he required many breaks.  His daily life was also 
impacted, as he formerly practiced archery and spent a great 
deal on the equipment, but was no longer able to participate 
in the sport due to his shoulder.

VA treatment notes show that in October 1999 the veteran's 
range of motion was abduction to 60 degrees and internal and 
external rotation to 70 degrees.  There was tenderness and 
swelling.  In October 2000, the veteran's range of motion was 
to 80 degrees abduction before pain began, with rotation with 
pain through the entire motion.  Tenderness and muscle spasm 
were noted.  A November 2000 physical therapy notation shows 
flexion to 130 degrees and abduction to 90 degrees.  
Evaluation aggravated the veteran's shoulder.

In February 2003, the veteran underwent a VA examination.  
Examination of the shoulder showed no swelling, fluid, heat, 
erythema, crepitus, or laxity.  There was mild tenderness.  
Flexion was to 175 degrees, abduction to 175 degrees, 
external rotation to 60 degrees, and internal rotation to 90 
degrees.  He was diagnosed with bursitis of the right 
shoulder.  There was no evidence of weakened movement, excess 
fatigability, or incoordination.  Pain did not decrease the 
essentially normal range of motion during exacerbations.

In July 2003, the veteran was examined by a private provider.  
He reported that the pain radiated to his hands.  It also 
increased with activity and at night.  Tenderness was noted 
in the shoulder.  Range of motion was full.  There was a 
slight decrease in rotator cuff strength.  In October 2003, 
the veteran was examined by a private provider.  Range of 
motion was full.  The veteran was recommended for 
arthroscopy, debridement, and sub-acromial decompression of 
the right shoulder.  In May 2004, the veteran underwent an 
arthroscopic procedure on his right shoulder.  He was post-
operatively diagnosed with a superior labral anterior to 
posterior tear, impingement syndrome, and osteoarthritis.

The veteran attended another VA examination in December 2006.  
He complained of pain in his shoulder and an associated 
burning sensation.  The pain became worse with above-the-
shoulder movement.  He could lift things, but only with pain.  
He experienced pain when dressing and putting on his jacket.  
He could drive and perform and the activities of daily 
living.  Abduction was to 90 degrees with pain starting at 75 
degrees, external rotation to 25 degrees with pain starting 
at 15 degrees, internal rotation to 80 degrees with no pain, 
forward flexion with palm down to 85 degrees with pain at 75 
degrees, forward flexion with palm up to 90 degrees with pain 
at 85 degrees, and adduction to 40 degrees.  The shoulder was 
tender.  There was additional functional limitation due to 
pain, weakness, and lack of endurance after repetitive use.  
Functional loss of 15 degrees was due to the labrum tear.

Reviewing the evidence in light of the above rating criteria 
indicates higher evaluations for the veteran's right shoulder 
disability are not warranted at any time.  In regards to the 
period from August 5, 1998, to October 18, 1998, the Board 
has considered both DC 5203, the diagnostic code under which 
the veteran was rated by analogy and DC 5201, under which 
higher ratings were later assigned.  A higher rating is not 
merited under DC 5203, as there is no evidence of dislocation 
or loose movement, or symptoms analogous to dislocation or 
loose movement.  A higher rating is not warranted under DC 
5201, as the evidence indicates that the veteran retained 
considerable motion in the right arm, although with pain.  
Abduction without pain was to 130 degrees, which is well 
above shoulder level.

For the period from October 19, 1999, to December 6, 2006, 
the evidence clearly shows the veteran retained significant 
motion in the right arm, albeit with pain.  The most limited 
findings during that time period were from between October 
1999 and October 2000.  Although abduction was not always to 
90 degrees, which is approximately shoulder level, flexion 
was noted to be to 130 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  In addition, findings from before and after this brief 
period showed consistent range of motion to at least shoulder 
level.

Concerning the period beginning December 7, 2006, the 
evidence does not demonstrate motion limited to 25 degrees 
from the veteran's side.  Rather, the December 2006 VA 
examination demonstrates the veteran retained flexion with 
palm down to 75 degrees without pain and flexion with palm up 
to 85 degrees.

The Board has considered the veteran's contentions that his 
shoulder disability is more severe than the current ratings 
indicate.  The veteran is certainly competent to testify as 
to his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  While current medical records show pain and 
tenderness, the affect of these on the veteran's range of 
motion has already been considered and is not so great as to 
warrant an additional rating.  See DeLuca, supra.

The evidence from the period from August 5, 1998, to October 
18, 1998, does show that the veteran had pain on abduction.  
However, a June 1998 VA examination indicates this pain did 
not begin until 130 degrees.  The veteran also reported pain 
at work.  Even when considering pain, the medical evidence 
from this time period shows the veteran retained significant 
range of motion.

Evidence from the period from October 19, 1999, to December 
6, 2006, indicated that, although the veteran's range of 
motion was limited, the veteran had abduction to 130 degrees, 
per a November 2000 notation.  Furthermore, a February 
2003 examination found no evidence of weakened movement, 
excess fatigability, or incoordination.  It also found an 
essentially normal range of motion during exacerbations with 
no pain.  Full range of motion was also found in subsequent 
examinations from this time period.  The medical evidence 
from this time period shows the veteran retained significant 
range of motion.

From December 7, 2007, forward, the evidence does show some 
additional functional limitation due to pain, weakness, and 
lack of endurance after repetitive use, as well as functional 
loss of 15 degrees due to a labrum tear.  However, abduction 
was still to 75 degrees before pain began, and forward 
flexion was to between 75 degrees and 85 degrees before pain 
began.  The veteran complained primarily of pain with above-
the-shoulder movement.  Thus, the veteran still retained 
motion without pain below the shoulder.

The Board has considered whether more favorable ratings are 
available under any other diagnostic code.  The assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  DC 5203 which provides for 
higher evaluations for impairment of the clavicle or scapula 
and DC 5202 for impairment of the humerus are not for 
application in the present case as the veteran's shoulder 
disability is not shown to involve dislocation, nonunion or 
malunion of the humerus, clavicle or scapula.  Additionally, 
there is no evidence the scapula and humerus move as one 
piece and as such, a higher rating under DC 5200 is not 
warranted.

The preponderance of the evidence is against the veteran's 
claim.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for increased initial evaluations cannot 
be granted.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for a right shoulder 
disability, to include bursitis and tendonitis, from October 
19, 1999, to December 6, 2006, is denied.

An evaluation in excess of 30 percent for a right shoulder 
disability, to include bursitis and tendonitis, from December 
7, 2006, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


